Citation Nr: 1042962	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as chronic obstructive pulmonary disease, to include as 
secondary to service-connected left lower lung lobe disorder, 
residual of asbestosis, and asbestos exposure.

(The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
discussed in a separate and distinct decision issued by the Board 
of Veterans' Appeals.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to September 1964 
and from January 1967 to April 1984.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  
This case was remanded by the Board in May 2009 for additional 
development.

In an October 2010 letter, the Veteran raised the issue of 
entitlement to an increased evaluation for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  This issue has not been developed for appellate 
review and is therefore referred to the RO for appropriate 
disposition.


FINDING OF FACT

The medical evidence of record shows that the Veteran has a 
current diagnosis of a respiratory disorder that has been 
aggravated by a service-connected disability.


CONCLUSION OF LAW

A respiratory disorder is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for a respiratory disorder as the Board is taking 
action favorable to the Veteran by granting service connection 
for this disorder.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In addition, after the claim was certified to the Board, 
the Veteran submitted two letters to VA in October 2010.  The 
first letter, received on October 6, 2010, stated that the 
Veteran was compiling medical information to refute the findings 
made in a July 2010 supplemental statement of the case.  The 
second letter, received on October 13, 2010 discussed the 
Veteran's bilateral hearing loss and tinnitus, and included VA 
outpatient audiology reports dated in June 2010 and July 2010.  
While the Veteran did not submit a waiver of agency of original 
jurisdiction review with these letters, there is no prejudice to 
the Veteran by proceeding with the claim without a waiver as the 
claim is being granted, and there are no issues regarding 
bilateral hearing loss and tinnitus currently on appeal.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id. at 448.  
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence aggravation unless 
the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

The Veteran's service treatment records are negative for any 
diagnosis of a respiratory disorder.

After separation from military service, in an August 2003 private 
medical report, the Veteran complained of shortness of breath.  
He reported that he smoked 2.5 packs of cigarettes per day for 
about 48 years, and had significant exposure to asbestos during 
military service.  After physical examination, the diagnosis was 
symptoms suggestive of chronic obstructive pulmonary disease 
(COPD).

An August 2003 private radiology report stated that, after views 
of the Veteran's chest, the conclusion was mild COPD.  The 
medical evidence of record shows that a respiratory disorder, to 
include COPD, has been consistently diagnosed since August 2003.

A May 2006 letter from a private physician stated that the 
Veteran had COPD.  The private physician stated that "[a]lthough 
asbestos exposure is not a major factor in the development of 
COPD, there is a chance that the exposure to asbestos is a factor 
in the development of his emphysema."

A January 2007 VA respiratory examination report stated that, 
after physical examination, the diagnosis was COPD.  The examiner 
opined that

[t]he Veteran did smoke and has quit 
smoking and smoking more likely than not 
has contributed to the diagnosis of [COPD], 
but it would be pure speculation on the 
part of this examiner to say that his 
present [COPD] is due to his active duty 
time in the U.S. military.

A September 2009 VA respiratory examination report stated that 
the Veteran's claims file and medical records had been reviewed.  
After physical examination, the diagnosis was "[pulmonary 
function test (PFT)] evidence of severe airflow obstruction, with 
spirometry and alveolar volume suggestive of a coexisting 
restrictive defect (possibly obesity-related)."  The examiner 
stated that the Veteran's

pulmonary function test today reveals 
severe airflow obstruction, with spirometry 
and alveolar volume suggestive of a 
coexisting restrictive defect (possible 
obesity-related).  The [V]eteran is 
significantly over-weight.  Therefore, it 
is this examiner's opinion that the 
pleuroparenchymal scarring found on x-ray 
is most likely related to asbestos 
exposure, however the residual PFT 
abnormalities are in part (an unknown 
lesser degree) related to his 
pleuroparenchymal scarring and his obesity 
and past tobacco use are in part (to a 
larger degree) contributors to th[ese] 
abnormal PFT results.  There is no active 
lung disease found on chest x-ray and there 
is obstructive and restrictive findings on 
the PFT that this examiner suggests chronic 
past tobacco use and his current obesity 
are major contributors in causing.  His 
pleuroparenchymal scarring is a minor 
factor in his PFT results.

The medical evidence of record shows that the Veteran's 
respiratory disorder has been aggravated by related to a 
service-connected disability.  The Veteran has a current 
diagnosis of a respiratory disorder, with diagnoses including 
COPD and PFT evidence of "severe airflow obstruction."  In 
addition, the medical evidence of record states that this 
respiratory disorder is related to the Veteran's 
service-connected left lower lung lobe disorder, residual of 
asbestosis.  The May 2006 letter from a private physician stated 
that asbestos exposure was "not a major factor in the 
development of COPD" and there was only "a chance" that it was 
a factor in the development of emphysema.  Similarly, the January 
2007 VA respiratory examination report stated that it would be 
"pure speculation" to determine whether the Veteran's COPD was 
related to active duty service.  These medical opinions are too 
speculative to create an adequate nexus for the purposes of 
establishing service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's 
claim that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which 
merely indicated that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship).  However, neither of these medical opinions 
commented on a relationship between the Veteran's respiratory 
disorder and his service-connected left lower lung lobe disorder, 
residual of asbestosis.  Accordingly, those medical opinions are 
not probative with respect to the secondary service connection 
aspect of the claim on appeal.

In contrast, the September 2009 VA respiratory examination report 
included a medical opinion that discussed this secondary service 
connection issue in detail.  Specifically, the examiner opined 
that the Veteran's respiratory disorder was "in part (an unknown 
lesser degree) related to his pleuroparenchymal scarring" and 
that "pleuroparenchymal scarring is a minor factor in his PFT 
results."  While this opinion clearly states that the majority 
of the Veteran's respiratory disorder is caused by his chronic 
past tobacco use and current obesity, it specifically states that 
the Veteran's service-connected left lower lung lobe disorder, 
residual of asbestosis, has caused at least a minor, or lesser, 
part of the disorder.  There is no other medical evidence of 
record which addresses an etiological relationship between the 
Veteran's respiratory disorder and his service-connected left 
lower lung lobe disorder, residual of asbestosis.  Accordingly, 
this medical opinion is sufficient to warrant service-connection 
on a secondary basis.  See Allen, 7 Vet. App. at 448.  The proper 
method of addressing such dual-source aggravation is to grant 
service connection for the disability, but limit the disability 
evaluation assigned to the level of disability over and above the 
degree of disability which was caused by the nonservice-connected 
source.  Id.

Therefore, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's respiratory disorder, to include COPD, 
is related to a service-connected disability and therefore, 
service connection is warranted for a respiratory disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, claimed as COPD, 
as secondary to service-connected left lower lung lobe disorder, 
residual of asbestosis, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


